DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined and rejected.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 7-16 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bennett et al. (U.S. PGPub 2015/0074650) in view of Bluming et al. (U.S. PGPub 2020/0211035).
As per claims 1, 14 and 18
Bennett teaches a method for data processing, comprising:  2receiving a set of content objects for inclusion in a communication message, 3wherein each content object includes a set of content data, wherein at least one content object 4of the set of content objects includes at least a first version of content data and a second 5version of the content data (Bennett see para 0036-0038, as shown in fig. 2, method 200 for 
a set of target group identifiers being associated with a content 6object of the set of content objects, each target group identifier associated with a group of a 7set of group classes, each user identifier of a user collection being associated with one group 8for each group class of the set of group classes based on attribute data associated with each 9user identifier (Bennett see para 0039, Bennett see para at step 240, the administrator module 122 generates a configuration file for each of the one or more applications associated with a corresponding plurality of alternate payloads and each of the alternate payloads may be associated with one or more data items associated with an access device, a configuration file is generated that identifies a mobile application for a smartphone, such as a shopping application that includes a store locator function, associated alternate payloads, which may include map content from the different mobile map provides, Google Maps.TM. Microsoft.RTM. Bing.RTM. and Apple.RTM. Maps, 
10identifying a set of target group identifier combinations from the set of target 11group identifiers associated with the content object, each target group identifier combination 12of the set of target group identifier combinations including one target group identifier per 13group class of the set of group classes (Bennett see para 0040, step 250, using the administrator module 122, a default payload and one or more test payloads are identified for each of the one or more applications. Each of the one or more applications are then updated to include the identified default payload and the configuration file for each of the one or more applications is to identify the one or more test payloads);
14distributing the communication message to a plurality of user identifiers 15associated with each target group identifier combination of the set of target group identifier 16combinations, wherein the communication message includes content data from  and wherein for each target group identifier combination 18of the set of target group identifier combinations (Bennett see para 0043-0044 and 0047-0048at step 240, step 320, one or more data items associated with the access device 160 are identified by the SDK 162A, the access device 160 is a mobile device, such as a smartphone or tablet, wherein the data items are collected by the SDK 162A through one or more sensors integrated within the access device 160, step 330, one of a plurality of payloads is identified by the testing module 126 based on the one or more data items, the identified 
a first portion of the plurality of user 19identifiers associated with the target group identifier combination receives the first version of 20the content data and a second portion of the plurality of user identifiers associated with the 21target group identifier combination receives the second version of the content data (Bennett see para 0053-0056 at step 420, one or more data items associated with the access device 160 are identified by the SDK 162A data items relating to the access device 160 itself and data items relating to the environment of the access device 160, a determination is then made as to whether the access device 160 is in an on-line mode and connected to the network 170, step 430, if the access device 160 is connected to the network 170 through analysis of one or more data items collected relating to the network connection of the access device 160, whether the access device 160 is connected to a cellular or Wi-Fi network, if the access device 160 is determined to be in an on-line mode, one of a set of test payloads is identified based on the one or more data items associated with the access device, step 440, if the access device 160 is determined to be in an off-line mode and not connected to the network 170, at step 455, a default payload is identified based on the one or more data items associated with the access device 160); 

In a similar field of endeavor Bluming teaches and 22generating a set of engagement metrics corresponding to interaction by the 23plurality of user identifiers with the communication message (Bluming see para 0034-0035 in  fig. 3 shows a network activity monitor 302, graph 200, metrics generator 304, the network activity monitor 302 may monitor activity on the computer network 100, the network activity monitor may detect one or more of the devices 104a-g and communication flows 106 a-k via integration with a software application running on each of the devices 104a-g. In these aspects, the software application may send information to the network activity monitor 302 indicating one or more of the users 102a-g (such as information identifying a user account of the user), devices 104a-g, or user accounts associated with the users 102a-g, the network activity monitor 302 may also identify a time when one or more of the communication flows 106a-k occurs, the network activity monitor 302 may generate the graph 200 based on the detected activity, the metrics generator 304 may generate one or more metrics based on the graph 200).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bennet with the teaching of Bluming, as doing so would provide an efficient method for dynamically tracking communications activity at the application and user level that reflect different patterns 

As per claims  12 and 15
Bennett in view of Bluming teaches the method of claim 1, wherein the at least one content object of the 2set of content objects further includes a third version of the content data, a third portion of the 3plurality of user identifiers associated with the target group identifier combination receives 4the third version of the content data (Bennett see para 0053-0056 at step 420, one or more data items associated with the access device 160 are identified by the SDK 162A data items relating to the access device 160 itself and data items relating to the environment of the access device 160, a determination is then made as to whether the access device 160 is in an on-line mode and connected to the network 170, step 430, if the access device 160 is connected to the network 170 through analysis of one or more data items collected relating to the network connection of the access device 160, whether the access device 160 is connected to a cellular or Wi-Fi network, if the access device 160 is determined to be in an on-line mode, one of a 

As per claims 3 and 16
Bennett in view of Bluming teaches the method of claim 2, further comprising: Attorney Docket No. P119 (93056.0192)Salesforce Ref. No. A4280US 37
2generating engagement metrics corresponding to the interaction of the 3plurality of user identifiers for each of the communication message including the first version 4of the content data, the communication message including the second version of the content 5data, and the communication message including the third version of the content data (Bluming see para 0070, operation 910, a level of engagement health of each of the user accounts is tracked based on the interaction relationships over time, the level of engagement health may be tracked based on the data structure described above with respect to operation 905. In some aspects, operation 910 may include performing process 700, discussed above with respect to FIG. 7 for each user to classify the user's level of engagement health).

As per claim  17
Bennett in view of Bluming teaches the method of claim 1, further comprising:  2associating a common task identifier with each content object of the set of 

As per claims  18 and 9
Bennett in view of Bluming teaches the method of claim 1, further comprising:  2associating a unique content identifier with each content data of the set of 3content objects, wherein an engagement metric of the set of engagement metrics is generated 4for each unique content identifier corresponding to each content data included in the 5distributed communication message, wherein the set of engagement metrics includes engagement metrics for each combination of target group identifiers of the set of target group  383identifiers, engagement metrics for each version of content data of the set of content objects, 4or a combination thereof (Bumming see para 0043 and 0048, as shown in fig. 4A user classification may store a classification for a user such as classify users as either leaders or non-leaders stored in the field 406, and the classification may be used to determine a set of rules to be applied to an engagement 

As per claim  110
Bennett in view of Bluming teaches the method of claim 1, wherein the engagement metrics comprise an 2open rate, a click rate, a click to open rate, or a combination thereof (Bumming see para 0055, for each user, the input metrics for the model may include a wide variety of data that characterize the user and the user's experience on the network indications of whether the user communicates via text, email, video, chat, or other mechanism, and/or a proportion of each of these techniques the user utilizes, a list of first other users the user receives messages from within a previous defined time period, and a frequency of correspondence with each of those users, a second list of second other user's the user sends messages to).

As per claim  111


As per claim  112. 
The method of claim 1, wherein the content data defines one or more 2attributes of the communication message (Bennett see para 0037 content items, include, but are not limited to, web pages and their associated content, mobile applicants and data accessed within and through the mobile application, digital advertisements, electronic mail messages and attachments, digital audio files, digital images, digitals videos, digital documents and the like. In the exemplary embodiment, the plurality of alternate payloads include a set of content items that each can be presented when rendering a mobile application).  

As per claim  113
Bennett in view of Bluming teaches the method of claim 12, wherein the one or more attributes include a 2subject line, a preheader, one or more images, an alignment, one or more buttons, one or 3more colors, one or more links, or a combination thereof 

5.	Claims 4-6, 17, 19 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bennett et al. (U.S. PGPub 2015/0074650) in view of Bluming et al. (U.S. PGPub 2020/0211035) in view of Hameed et al. (U.S. PGPub 2016/0063560).
As per claims  14 and 19
Bennett in view of Bluming teaches the method of claim 1, yet fails to teach wherein the set of content objects includes at 2least two content objects including content data variations, each content data variation of each 3of the at least two content objects being paired with each content data variation of other 4content objects of the at least two content objects in the communication message distribution.
In a similar field of endeavor Hameed teaches wherein the set of content objects includes at 2least two content objects including content data variations, each content data variation of each 3of the at least two content objects being paired with each content data variation of other 4content objects of the at least two content objects in the communication message distribution (Hameed see para 0082 operation 604, the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bennet in view of Bluming, as doing so would provide an efficient method for accelerating the engagement of a potential user in operation cycle associating multiple offered content based on big data analytics (Hameed see para 0002).

As per claims  15, 6, 17 and 20
Bennett in view of Bluming in view of Hameed teaches the method of claim 4, further comprising: 2splitting, for each target group identifier combination of the set of target group 3identifier combinations, the plurality of user identifiers associated with the target group 4identifier combination into a number of portions based on a number of combinations of 5content data variations between the at least two content objects, each portion of the number of 6portions receiving a different content data variation in the 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2018/0292890 which teaches a method for using detected user activity to modify webpages and other client presentation;
U.S. PGPub 2011/002637 which describes an automatic method for authoring multiple application versions based on audience qualifiers;
U.S. PGPub 2016/0275572 which describes a method for preventing a reduction in the click rate for advertisement information with multiple versions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457